

113 S2203 IS: Bolstering Our Nation’s Deficient Structures Act of 2014
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2203IN THE SENATE OF THE UNITED STATESApril 3, 2014Mr. Markey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the tax treatment for certain
			 build America bonds, and for other purposes.1.Short titleThis Act may be cited as the
			 Bolstering Our Nation’s Deficient Structures Act of 2014 or the BONDS Act.2.Build America
			 Bonds made permanent(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) of the Internal Revenue Code of 1986 is amended by
			 inserting
			 or during a period beginning on or after the date of the enactment of
			 the Bolstering Our Nation’s Deficient Structures Act of 2014, after January 1, 2011,.(b)Reduction in
			 credit percentage to bondholdersSubsection (b) of section 54AA
			 of such Code is amended to read as follows:(b)Amount of
				credit(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any interest payment date for a build America bond
			 is the
				applicable percentage of the amount of interest payable by the
			 issuer with
				respect to such date.(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage shall be determined under the following table:In the case of a bond
						issuedThe applicable during calendar year:percentage is:2009 or
						2010352014312015302016292017 and
						thereafter28..(c)Special rulesSubsection (f) of section 54AA of such Code is amended by adding at the end the following new
			 paragraph:(3)Application of other rules(A)In generalNotwithstanding any other provision of law, a build America bond shall be considered a recovery
			 zone economic development bond (as defined in section 1400U–2) for
			 purposes of application of section 1601 of title I of division B of Public
			 Law 111–5 (26 U.S.C. 54C note).(B)Public transportation projectsRecipients of any financial assistance authorized under this section that funds public
			 transportation projects, as defined in Title 49, United States Code, must
			 comply with the grant requirements described under section 5309 of such
			 title..(d)Extension of
			 payments to issuers(1)In
			 generalSection 6431 of such
			 Code is amended—(A)by inserting or during a period
			 beginning on or after the date of the enactment of the
			 Bolstering Our Nation’s Deficient Structures Act of 2014, after January 1, 2011, in subsection
			 (a), and(B)by striking
			 before January 1, 2011 in subsection (f)(1)(B) and inserting
			 during a particular period.(2)Conforming
			 amendmentsSubsection (g) of section 54AA of such Code is
			 amended—(A)by inserting or during a period
			 beginning on or after the date of the enactment of the
			 Bolstering Our Nation’s Deficient Structures Act of 2014, after January 1, 2011,, and(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.(e)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 of such Code is amended—(1)by striking
			 The Secretary and inserting the following:(1)In
				generalThe
				Secretary,(2)by striking
			 35 percent and inserting the applicable
			 percentage, and(3)by adding at the
			 end the following new paragraph:(2)Applicable
				percentageFor purposes of
				this subsection, the term applicable percentage means the
				percentage determined in accordance with the following table:In the case of a qualified bond
						The applicable issued during calendar
						year:percentage is:2009 or
						2010352014312015302016292017 and
						thereafter28..(f)Current
			 refundings permittedSubsection (g) of section 54AA of such Code
			 is amended by adding at the end the following new paragraph:(3)Treatment of
				current refunding bonds(A)In
				generalFor purposes of this subsection, the term qualified
				bond includes any bond (or series of bonds) issued to refund a qualified
				bond if—(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average
			 maturity date
				of the bonds to be refunded by such issue,(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the
			 refunded bond,
				and(iii)the refunded
				bond is redeemed not later than 90 days after the date of the
			 issuance of the
				refunding bond.(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such
			 bond under
				section 6431(b) shall be the lowest percentage specified in
			 paragraph (2) of
				such section.(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section
			 147(b)(2)(A).(D)Issuance
				restriction not applicableSubsection (d)(1)(B) shall not apply to a
				refunding bond referred to in subparagraph
				(A)..(g)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) of
			 such Code is amended by inserting (including capital expenditures for
			 levees and other flood control projects) after capital
			 expenditures.(h)Gross-Up of
			 payment to issuers in case of sequestrationIn the case of any
			 payment under section 6431(b) of the Internal Revenue Code of 1986 made
			 after
			 the date of the enactment of this Act to which sequestration applies, the
			 amount of such payment shall be increased to an amount equal to—(1)such payment
			 (determined before such sequestration), multiplied by(2)the quotient
			 obtained by dividing 1 by the amount by which 1 exceeds the percentage
			 reduction in such payment pursuant to such sequestration.For
			 purposes of this subsection, the term sequestration means any
			 reduction in direct spending ordered in accordance with a sequestration
			 report
			 prepared by the Director of the Office and Management and Budget pursuant
			 to
			 the Balanced Budget and Emergency Deficit Control Act of 1985 or the
			 Statutory
			 Pay-As-You-Go Act of 2010.(i)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued on or after the date of the enactment of this Act.